Name: 98/16/EC: Commission Decision of 15 December 1997 amending Commission Decision 93/402/EEC concerning animal health conditions and veterinary certification for imports of fresh meat from South American countries (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agri-foodstuffs;  tariff policy;  America;  animal product;  health;  trade
 Date Published: 1998-01-10

 Avis juridique important|31998D001698/16/EC: Commission Decision of 15 December 1997 amending Commission Decision 93/402/EEC concerning animal health conditions and veterinary certification for imports of fresh meat from South American countries (Text with EEA relevance) Official Journal L 006 , 10/01/1998 P. 0040 - 0041COMMISSION DECISION of 15 December 1997 amending Commission Decision 93/402/EEC concerning animal health conditions and veterinary certification for imports of fresh meat from South American countries (Text with EEA relevance) (98/16/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to the Council Directive 72/462/EEC, of 12 December 1972, on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine, fresh meat or meat products from third countries (1), as last amended by Council Directive 96/91/EC (2), in particular Articles 14 and 22 thereof,Whereas the animal health conditions and veterinary certification for imports of fresh meat from Colombia, Paraguay, Uruguay, Brazil, Chile and Argentina are laid down by Commission Decision 93/402/EEC (3), as last amended by Decision 96/595/EEC (4);Whereas the territories of Argentina from which Member States authorise the imports of deboned sheep meat were defined in function of the control of the foot-and-mouth disease; whereas Argentina has not recorded cases of foot-and-mouth disease since April 1994;Whereas the veterinary authorities of Argentina have provided the necessary guarantees;Whereas the measures provided for in this Decision are in conformity with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 Annex I of Decision 93/402/EEC is replaced by the Annex of this Decision.Article 2 Member States authorise, for 60 days following the date of notification of this Decision to Member States, imports of fresh meat from Argentina produced and certified in accordance with the conditions laid down in Decision 93/402/EEC prior to the entry into force of this Decision.Article 3 This Decision is addressed to the Member States.Done at Brussels, 15 December 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 302, 31. 12. 1972, p. 28.(2) OJ L 13, 16. 1. 1997, p. 26.(3) OJ L 179, 22. 7. 1993, p. 11.(4) OJ L 261, 15. 10. 1996, p. 41.ANNEX 'ANNEX IDESCRIPTION OF TERRITORIES OF SOUTH AMERICA ESTABLISHED FOR ANIMAL HEALTH CERTIFICATION PURPOSES>TABLE>